Citation Nr: 1300337	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-16 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating (evaluation) in excess of 50 percent for PTSD prior to October 8, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 8, 2009.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1967 to December 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased rating in excess of 30 percent for PTSD.  

In a subsequent April 2010 Statement of the Case (SOC), the RO granted a higher 50 percent rating for PTSD for the rating period from October 8, 2009.  Because the Veteran submitted his claim for an increased rating in October 11, 2007, the grant of a 50 percent disability rating from a date subsequent to the date of receipt of increased rating claim created a staged rating for different periods.  

In a June 2011 decision, the Board granted an increased 50 percent rating for PTSD prior to October 8, 2009, and an increased 70 percent rating from October 8, 2009.  At that time, the issue of entitlement to a TDIU was added to the Veteran's appeal, and the Board remanded the TDIU claim to the RO via the Appeals Management Center (AMC) for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised). 

The Board's grant of an increased, staged rating for PTSD was made effective pursuant to a September 2011 rating decision.  Additionally, the RO granted entitlement to a TDIU effective October 8, 2009.  However, because the issue of entitlement to a TDIU was added to the Veteran's appeal as part of the October 2007 claim for increased compensation, the Board finds that this was only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice, 22 Vet. App. at 453.  Thus, the issue of entitlement to a TDIU prior to October 8, 2009 remained pending on appeal.  

The Veteran appealed the June 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In March 2012, the Court vacated the Board's June 2011 decision in part, to the extent that it denied a disability rating for service-connected PTSD in excess of 50 percent prior to October 8, 2009, and in excess of 70 percent from October 8, 2009, and remanded the case to the Board for readjudication in compliance with a March 2012 Joint Motion.  

In a November 2012 Brief, the Veteran and his representative expressly withdrew the appeal for an increased rating in excess of 70 percent from October 8, 2009 in light of the RO's September 2011 grant of a TDIU from that date.  Therefore, the remaining issues on appeal are entitlement to an increased rating in excess of 50 percent for PTSD prior to October 8, 2009, and entitlement to a TDIU prior to October 8, 2009.


FINDINGS OF FACT

1.  Prior to October 8, 2009, the Veteran's PTSD was characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Prior to October 8, 2009, the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, prior to October 8, 2009, the criteria for an increased disability rating of 70 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012). 

2.  Resolving reasonable doubt in the Veteran's favor, prior to October 8, 2009, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

With regard to entitlement to a TDIU, because this decision constitutes a full grant of the benefits sought on appeal, the Board finds that no further action is necessary to comply with VCAA duties to notify and assist the Veteran with respect to that issue.  

In March 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's VA treatment records, the Veteran's statements, hearing testimony, VA examinations, and a November 2012 private psychiatric evaluation.

During the relevant period on appeal, the Veteran was afforded a VA examination in May 2008 to evaluate his PTSD.  The Board finds that this examination is adequate for rating purposes because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The examiner reported findings pertinent to the rating criteria, offered relevant medical opinions, and provided supporting reasons for the medical opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  As the Board will discuss in more detail below, prior to October 8, 2009, an increased 70 percent rating is warranted for PTSD.  However, the Board finds that it is not ascertainable, based on the evidence of record, that such an increase in disability occurred in the time period one year before the Veteran's October 11, 2007 claim was filed.    

The Veteran is in receipt of a 50 percent disability rating for his service-connected acquired psychiatric disorder under Diagnostic Code 9434.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2012); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record). 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Disability Rating Analysis 

As noted above, in a November 2012 Brief, the Veteran and his representative expressly withdrew the appeal for an increased rating in excess of 70 percent for the period from October 8, 2009 in light of the RO's September 2011 grant of a TDIU from that date.  This is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B., 6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  Thus, the Veteran has limited his appeal by withdrawing the aspects of the appeal that encompassed an increased rating in excess of 70 percent from October 8, 2009.  See 38 C.F.R. § 20.204 (2012) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an increased disability rating in excess of 70 percent from October 8, 2009 are rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  Similarly, because the RO has granted a TDIU from October 8, 2009, the question of entitlement to a TDIU from that date is rendered moot. 

The Board finds that the Veteran's PTSD did not worsen in severity during the one year period prior to receipt of increased rating claim on October 11, 2007.  VA treatment records dated in 2007 show that the Veteran received medication management at VA for treatment of PTSD and major depressive disorder; however, the only mental health note dated during this one year period was in March 2007.  While the Veteran was noted to have a GAF score of 45 in March 2007, because a complete psychiatric evaluation or even mental status examination was not completed in conjunction with the March 2007 note, is not clear what the basis of this GAF score was.  The Veteran's psychiatric symptoms included low energy, and low interest in activities, sleep impairment with daily nightmares, and isolating himself at home.  The Board finds, however, that it is not ascertainable based on such evidence that an increase in disability occurred in the time period one year before the Veteran's October 11, 2007 claim for increase was filed.  See 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012) (effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (holding "that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").  For these reasons, there is no factual or legal basis for assignment of the 70 percent rating prior to October 11, 2007. 

The Veteran is in receipt of a 50 percent rating for service-connected PTSD for the increased rating period from October 11, 2007 to October 7, 2009.  After a review of all the evidence, lay and medical, the Board finds that for the rating period prior to October 8, 2009, the psychiatric symptoms due to PTSD and the severity of such more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the symptoms described for a 70 percent rating.  See 38 C.F.R. § 4.130.  

The Board finds that, for the rating period prior to October 8, 2009, the Veteran's PTSD has been characterized by inappropriate affect, difficulty with concentration, short-term memory loss, anxiety, sleep disturbance, nightmares, anger, auditory hallucinations, paranoia, irritability, social avoidance, hypervigilance, and suicidal and homicidal ideation, consistent with the criteria for a 70 percent disability rating under Diagnostic Code 9411.  Prior to October 8, 2009, the Veteran had GAF scores ranging from 45 to 50 which indicate serious PTSD symptoms or serious difficulty in social and occupational functioning consistent with a 70 percent disability rating.  The Board finds that the Veteran's psychiatric symptoms and the severity of such are consistent with a higher 70 percent rating, taking into account the degree of social and occupational impairment.  38 C.F.R. § 4.130. 

VA mental health notes dated in 2008 and 2009 reflect symptoms of low energy, suicidal ideation, sleep impairment, nightmares, intrusive thoughts, hypervigilance, and social avoidance due to diagnosed PTSD and major depression.  Additionally, the Veteran reported recent stressors associated with Vietnamese and Cambodian neighbors.  In July 2008 and August 2008 treatment notes, the Veteran indicated that he spied on the Cambodian neighbor next door, and that he booby trapped the outside of his house "to catch those Cambodians" if they tried to get him.  He indicated that he "put on a good face" with regard to the severity and frequency of his symptoms because of concern over losing his daughter.  The Veteran isolated himself at home and never left home after dark.  He heard voices daily, telling him to watch those Cambodians next door or telling him that the government was watching.  A November 2008 mental status examination reflects depressed mood, blunted affect, paranoid thoughts, and poor insight and judgment.  There was no evidence of auditory or visual hallucinations at that time.  The Veteran was diagnosed with severe combat-related PTSD and major depression.  

The Veteran provided testimony at a June 2010 hearing before a decision review officer at the RO.  During the hearing, he reported symptoms and impairment consistent with symptoms reported during the course of his VA treatment and a May 2008 VA examination.  The Board finds that the Veteran's reported symptomatology is credible and has been consistent throughout the course of the rating period on appeal.     

A May 2008 VA examination shows that the Veteran had symptoms of nightmares, insomnia, hypervigilance, anger, auditory hallucinations, depression, short-term memory loss, difficulty concentrating, past suicidal ideation, and homicidal thoughts.  A mental status examination shows that the Veteran's was clean and casually dressed.  His affect was inappropriate towards the end of the examination, mood was good, reasoning was fair, and judgment was poor.  The Veteran was diagnosed with schizophrenia, paranoid type, and chronic PTSD and was assessed with a GAF score of 45-50.  

Regarding the Veteran's psychotic symptoms, these are shown by the evidence to be related to the non-service-connected schizophrenia, and have been differentiated from the service-connected PTSD.  The VA examiner in May 2008 indicated that the Veteran seemed to minimize these symptoms early on in the interview, but as the interview progressed he became looser, his affect became more inappropriate, and he disclosed more psychotic content.  He also appeared to have a more acute paranoia than what was typically seen in simple PTSD.  The Veteran also reported command hallucinations which went beyond what was typically seen in flashbacks.  The VA examiner stated that, while the Veteran's psychiatrist has stated that his psychotic symptoms are exclusively related to PTSD, based on a review of claims folder and the Veteran's presentation, the VA examiner disagreed because the psychotic symptoms seemed to go beyond what was typically seen in simple PTSD.  The VA examiner assessed that the Veteran's PTSD had a moderate impact on social and occupational functioning, whereas his schizophrenia was estimated to have severe impact.  The VA examiner stated that, while the Veteran's schizophrenia appeared to be in partial remission, and partially contained by his antipsychotic medications, he still had poor capacity for dealing with distress and would likely decompensate if he were to attempt full time employment.  The Veteran was noted to be quite socially isolated.      

The Board finds that, for the period prior to October 8, 2009, the severity of the Veteran's psychiatric symptoms, overall, more nearly approximates the criteria for a 70 percent rating for PTSD; however, this takes into account the Veteran's dual diagnoses of PTSD and nonservice-connected schizophrenia.  While the May 2008 VA examiner clearly stated that the ongoing hallucinations and paranoia were related to nonservice-connected schizophrenia, there is conflicting evidence of record with regard to whether all of the Veteran's psychiatric symptoms are attributable to PTSD, or whether the Veteran had a diagnosis consistent with schizophrenia for the increased rating period prior to October 8, 2009.  In that regard, VA mental health treatment records do not reflect a diagnosis of schizophrenia, and all of the Veteran's psychiatric symptoms have been attributed to a diagnosis of severe combat-related PTSD and major depression, including his symptoms of paranoia and hallucinations.  The May 2008 VA examiner acknowledged that Veteran's psychiatrist has stated that his psychotic symptoms are exclusively related to PTSD.  An October 2009 VA examiner agreed that the Veteran's psychotic symptoms appeared to go well beyond what is typically seen in PTSD; however, she did not differentiate the extent of the Veteran's disability attributable to PTSD versus paranoid schizophrenia.  

Conversely, a November 2012 private psychiatric evaluation by Dr. M.C. shows that the Veteran did not qualify for either the diagnosis of paranoid schizophrenia or residual type schizophrenia based on his presentation during examination that day, and his presentation the May 2008 VA examination.  While the November 2012 was completed after the relevant increased rating period, the evaluation included an in-depth discussion of the differential diagnoses of record and a discussion of evidence pertinent to the increased rating period prior to October 8, 2009.  Dr. M.C. noted the Veteran's historical diagnosis of schizophrenia, discussed findings from the May 2008 VA examination report, and ultimately disagreed with the VA examiner's determination as to the Veteran's current diagnosis.  Dr. M.C. attributed the Veteran's onset of paranoid thoughts, feeling that someone is controlling him, and other symptoms which appeared to be psychotic in nature to PTSD.  Additionally, Dr. M.C. noted that the Veteran's auditory hallucinations were focused on events that occurred in Vietnam.  Dr. M.C. diagnosed the Veteran with only PTSD, and attributed all of the Veteran's current symptoms, to include symptoms demonstrated during the increased rating period prior to October 8, 2009, to PTSD.  The Board finds that Dr. M.C.'s opinion is probative as it was based on an extensive examination of the Veteran and a review of the relevant evidence of record, and the provided reasoning for his opinion based on an accurate review of the Veteran's history and psychological presentation.  Dr. M.C.'s opinion is further supported by VA mental health treatment records which do not indicate a current diagnosis of schizophrenia, and attribute all of the Veteran's psychiatric symptoms to PTSD.  

Because the record contains conflicting competent, credible, and probative evidence with regard to the Veteran's current diagnoses and the degree of the Veteran's impairment due to PTSD versus schizophrenia, resolving the benefit of the doubt in favor of the Veteran on this issue, the Board has attributed all of the Veteran's psychiatric symptomatology to his service-connected PTSD.  For these reasons, and resolving the benefit of the doubt in favor of the Veteran, all of the Veteran's psychiatric symptoms and the severity of his combination of symptoms have been considered in evaluating his service-connected disability.  See Mittleider, 11 Vet. App. 181.

Based on the foregoing, the Board finds that, for the rating period prior to October 8, 2009, the Veteran's PTSD has been characterized by deficiencies in most areas, including work, family relations, judgment, thinking, and mood based on the aforementioned psychiatric symptoms, more nearly approximating a 70 percent rating under Diagnostic Code 9434.  

The Board finds that, for the period prior to October 8, 2009, the severity of the Veteran's psychiatric symptoms, overall, is consistent with a 70 percent rating.  During the May 2008 VA examination, the Veteran was diagnosed was assessed with a GAF score of 45 to 50.  Under the DSM-IV at 46-47, a GAF score of 45 is indicative of major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Resolving doubt in favor of the Veteran, the Board finds that, prior to October 8, 2009, the severity of the Veteran's occupational and social impairment and symptoms due to his service-connected PTSD are consistent with a higher 70 percent disability rating.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

The Board has reviewed all the evidence of record, lay and medical, and finds that prior to October 8, 2009, the evidence has not met or more nearly approximated the criteria for a higher 100 percent disability rating for PTSD.  See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  The May 2008 VA examiner assessed that PTSD had a moderate impact on social and occupational functioning.  While the VA examiner also assessed symptoms related to schizophrenia (which the Board has attributed to service-connected PTSD) as having a severe impact on social and occupational functioning, the Board finds that this is not analogous to total occupational and social impairment.  While the Veteran was stated to have a poor capacity for dealing with distress and would likely decompensate if he were to attempt full time employment, the Board finds that the Veteran's overall psychiatric presentation was not of a severity as described for a 100 percent rating.  

Aside from auditory hallucinations, the Veteran does not exhibit symptomatology described for a 100 percent rating (i.e., gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  Additionally, prior to October 8, 2009, the degree of severity of the Veteran's psychiatric symptoms or functional impairment as reflected by his overall GAF score of 45 to 50 is not consistent with a 100 percent rating for PTSD, and more closely approximates a level of functional impairment congruent with a  70 percent rating for PTSD.  While the evidence of record indicates that the Veteran's disability increased in severity subsequent to the increased rating period on appeal as reflected by later GAF scores of 41 to 45 in an October 2009 VA examination, and by a GAF score of 35 as indicated in a November 2012 private psychiatric evaluation, during the relevant increased rating period on appeal prior to October 8, 2009, the Board finds that PTSD does not more nearly approximate the rating criteria for a 100 percent evaluation under Diagnostic Code 9411.  The Board finds that, for the period prior to October 8, 2009, the Veteran's PTSD symptoms, though severe in degree, are not of the severity indicated for a 100 percent rating for PTSD.  The Board finds that, for the period prior to October 8, 2009, the severity of the Veteran's PTSD and related symptomatology more closely approximates a 70 percent rating.  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that for the rating period prior to October 8, 2009, the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of clinical psychiatric symptoms and findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by symptoms of inappropriate affect, difficulty with concentration, short-term memory loss, anxiety, sleep disturbance, auditory hallucinations, paranoia, anger and irritability, social avoidance, hypervigilance, and suicidal and homicidal ideation.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment with deficiencies in most areas, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2012).  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's acquired psychiatric disorder, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  Insomuch as the May 2008 VA examiner indicated that the Veteran would likely decompensate in an employment situation due to his poor capacity for dealing with stress, the Board finds that issues with employability are adequately addressed by the Veteran's claim for a TDIU which is being granted in this case.  In the absence of exceptional factors associated with service-connected PTSD, the Board finds that prior to October 8, 2009,  the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Criteria and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

In a September 2011 rating decision, the RO granted a TDIU effective October 8, 2009.  Because a TDIU has been considered as a part of the Veteran's claim for an increased rating, the Board finds that this was only a partial grant of the benefits sought on appeal and the Board will consider whether a TDIU is warranted for the increased rating period prior to October 8, 2009.   See AB, 
6 Vet. App. at 38; Rice, 22 Vet. App. at 453.   

Pursuant to the increased rating decision above, the Board has granted a 70 percent rating for service-connected PTSD for the rating period prior to October 8, 2009.  The Veteran is not service-connected for any other disabilities.  The Board finds that for the increased rating period prior to October 8, 2009, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disability (PTSD) warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The next step is to determine whether the Veteran is unemployable due to his service-connected PTSD.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2012).  In evaluating a Veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16(a).

After a review of all the evidence, lay and medical, the Board finds that for the rating period prior to October 8, 2009, the weight of the evidence shows that Veteran was unemployable due to service-connected PTSD.  The Veteran reported in a July 2011 application for a TDIU that he was last employed full time in 1970.  A May 2008 VA examiner stated that due to the Veteran's poor capacity for dealing with distress, he would likely decompensate if he were to attempt full time employment.  

The VA examiner did not clearly differentiate whether this decompensation would be due to service-connected PTSD versus nonservice-connected psychiatric symptoms related to schizophrenia.  Additionally, as the Board has discussed in detail in the increased rating decision above, there is conflicting evidence of record as to whether the Veteran has a current, active diagnosis of schizophrenia and the degree of impairment the Veteran has due to schizophrenia versus PTSD is unclear.  Resolving the benefit of the doubt in favor of the Veteran on this issue, all of the Veteran's psychiatric symptoms, the severity of his combination of symptoms, and his occupational impairment due to such symptoms have been attributed to his service-connected PTSD.  See Mittleider, 11 Vet. App. 181.  

During a November 2012 private psychiatric evaluation, Dr. M.C. indicated that the Veteran was totally disabled due to his severe PTSD.  While this evaluation is dated after the relevant increased rating period on appeal and the exact time frame for the Veteran's state of total disability, as assessed by Dr. M.C., is not clear, the Board finds that Dr. M.C.'s assessment tends to support the May 2008 VA examiner's assessment which indicates that the Veteran would not be able to maintain full time 

employment in light of his psychiatric symptoms.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the period prior to October 8, 2009, a TDIU is warranted.  38 C.F.R. §§ 4.3, 4.7. 


ORDER

For the period prior to October 8, 2009, an increased rating of 70 percent for PTSD is granted. 

For the period prior to October 8, 2009, a TDIU is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


